--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
FIRST AMENDMENT dated as of July 9, 2015 (this “Amendment Agreement”) to the
Revolving Credit Agreement, dated as of December 19, 2014 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), among Walgreen Co., an Illinois corporation
(“Walgreens”), Walgreens Boots Alliance, Inc., a Delaware corporation
(“Walgreens Boots Alliance”), the institutions from time to time parties thereto
as Lenders and Mizuho Bank, Ltd., as administrative agent (the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Amended Credit
Agreement (as defined below) and used herein shall have the meanings given to
them in the Amended Credit Agreement.
 
WHEREAS, Walgreens Boots Alliance has requested an amendment to the Existing
Credit Agreement pursuant to which Walgreens will cease to be a party to the
Existing Credit Agreement (including as a Borrower thereunder), the Walgreens
Guarantee will terminate and the obligations of Walgreens under the Walgreens
Guarantee will be unconditionally released and discharged; and
 
WHEREAS, in order to effect the foregoing, Walgreens Boots Alliance and the
other parties hereto desire to amend, as of the First Amendment Effective Date
(as defined below), the Existing Credit Agreement, subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1.  Amendment of the Existing Credit Agreement.  Effective as of the
First Amendment Effective Date, the Existing Credit Agreement and all schedules
and exhibits thereto are hereby amended (the Existing Credit Agreement as
amended by the Amendments (as defined below), the “Amended Credit Agreement”)
to:
 
(a)          replace each of the definitions of “Borrower” and “Designated
Borrower” in Section 1.01 of the Existing Credit Agreement, as applicable, as
follows:
 
“Borrower” means, as applicable, Walgreens Boots Alliance (from and after such
time as the conditions set forth in Section 4.05 have been satisfied or waived),
each Designated Borrower, and each of their respective permitted successors and
assigns (including, without limitation, a debtor-in-possession on its behalf).
 
“Designated Borrower” means any Wholly-Owned Subsidiary of Parent designated for
borrowing privileges under this Agreement in accordance with Section 2.23.
 
(b)         make such other changes as are necessary to remove Walgreens as a
Borrower under the Amended Credit Agreement from and after the First Amendment
Effective Date, it being hereby agreed that from and after such date, Walgreens
is not (i) a Borrower under the Amended Credit Agreement and (ii) a party to the
Amended Credit Agreement or any other Loan Document (unless, in each case,
Walgreens Boots Alliance shall designate Walgreens as a Designated Borrower in
accordance with Section 2.23 of the Amended Credit Agreement);
 

--------------------------------------------------------------------------------

(c)         delete (i) Article 17 of the Existing Credit Agreement in its
entirety and (ii) the definitions of “Walgreens” Guarantee” and “WBA
Obligations” from Section 1.01 of the Existing Credit Agreement;
 
(d)         replace Section 7.09 of the Existing Credit Agreement in its
entirety as follows:
 
“Section 7.09. Guarantees. So long as any Wholly Owned Subsidiary of Parent is a
Designated Borrower, the Parent Guarantee in respect of such  designated
Borrower shall for any reason cease (other than in accordance with the  terms
hereof) to be valid and binding on Parent, or Parent shall so state in writing.”


(e)          replace Section 8.02(e) of the Existing Credit Agreement in its
entirety as follows:
 
“(e) Release, other than in accordance with the terms hereof, all or
substantially all of the value of any guarantee of the Obligations (including
the Parent Guarantee) or all or substantially all of the collateral, if any,
securing the Obligations, without the consent of all Lenders.”


(f)           make such other changes as are necessary to eliminate the
Walgreens Guarantee from the Amended Credit Agreement, it being hereby agreed
that from and after the First Amendment Effective Date, the Walgreens Guarantee
is terminated  and shall have no force and effect and the obligations of
Walgreens under the Walgreens Guarantee are unconditionally released and
discharged; and
 
(g)         make certain conforming or other changes to effectuate each of the
above, including modifications and deletions of certain definitions and
cross-references (the deletions, amendments and other modifications set forth in
clauses (a) through (f) above and this clause (g), collectively, the
“Amendments”).
 
Section 2.  Representations and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, Walgreens Boots Alliance
hereby represents and warrants to the Administrative Agent and the Lenders that:
 
(a)          Walgreens Boots Alliance has the power and authority to execute and
deliver this Amendment Agreement and to perform its obligations hereunder.  The
execution and delivery by Walgreens Boots Alliance of the Amendment Agreement
and the performance of its obligations hereunder have been duly authorized by
proper proceedings, and the Amendment Agreement constitutes a legal, valid and
binding obligation of Walgreens Boots Alliance enforceable against Walgreens
Boots Alliance in accordance with its terms, except as may be limited by
bankruptcy, insolvency or similar laws relating to or affecting creditors’
rights generally and by general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
-2-

--------------------------------------------------------------------------------

(b)         As of the First Amendment Effective Date, no Default or Unmatured
Default has occurred and is continuing or would result from this Amendment
Agreement or any transactions contemplated hereby.
 
(c)          Each of the representations and warranties contained in Article 5
of the Amended Credit Agreement (other than the representations and warranties
contained in Sections 5.05 and 5.07) are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as of the First Amendment Effective Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) on and as of such earlier date.
 
(d)         As of the First Amendment Effective Date, Walgreens has no
Obligations (other than any contingent indemnification obligations for which no
claim has been made) outstanding under the Amended Credit Agreement.
 
Section 3.  Effectiveness of this Amendment Agreement and the Amended Credit
Agreement.  The effectiveness of this Amendment Agreement and the amendment of
the Existing Credit Agreement set forth herein is subject to the satisfaction of
the following conditions precedent (the date on which all of such conditions
shall first be satisfied (or waived), which in the case of clause (b) may be
substantially concurrent with the satisfaction of the other conditions specified
below, the “First Amendment Effective Date”):
 
(a)          The Administrative Agent’s (or its counsel’s) receipt of the
following:
 
(i)        either (i) a counterpart of this Amendment Agreement signed on behalf
of each party hereto or (ii) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Amendment Agreement) that such
party has signed a counterpart of this Amendment Agreement; and
 
(ii)        an officer’s certificate signed by an Authorized Officer of
Walgreens Boots Alliance certifying as to the matters set forth in Section 2(b),
2(c) and 2(d) hereof;
 
(b)           Walgreens Boots Alliance shall have paid all fees, costs and
expenses due and payable to the Administrative Agent, for itself and on behalf
of the Lenders, or its counsel on the First Amendment Effective Date for which
Walgreens Boots Alliance has received an invoice (provided that such invoice may
reflect an estimate and/or only costs processed to date and shall not thereafter
preclude a final settling of accounts between Walgreens Boots Alliance and the
Administrative Agent, including with respect to fees, costs or expenses incurred
prior to the First Amendment Effective Date); and
 
-3-

--------------------------------------------------------------------------------

(c)            An irrevocable notice of redemption under and pursuant to the
terms of that certain Indenture dated as of July 17, 2008, as supplemented from
time to time, among Walgreens and Wells Fargo Bank, National Association, as
trustee (the ‘Trustee”) notifying the Trustee and the holders of the 2017 Notes
(as defined below) and 2019 Notes (as defined below) of Walgreens’ redemption of
all of the $1,000,000,000 aggregate outstanding principal amount of its 1.800%
notes due 2017 (the “2017 Notes”) and $750,000,000 of the $1,000,000,000
aggregate outstanding principal amount of its 5.25% notes due 2019 (the “2019
Notes”) on August 10, 2015 shall have been delivered (or, substantially
contemporaneously with the effectiveness of this Amendment Agreement, shall be
delivered) to the Trustee and the holders of the 2017 Notes and 2019 Notes.
 
Section 4.  Effect of Amendment.  Section 1 Except as expressly set forth herein
or in the Amended Credit Agreement, this Amendment Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which,
subject to the terms of the Amended Credit Agreement, are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle Walgreens Boots Alliance to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, Amended Credit Agreement or any other Loan Document in similar
or different circumstances.
 
(b)          On and after the First Amendment Effective Date, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document shall be deemed a reference to the Amended Credit
Agreement.  This Amendment Agreement shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.
 
Section 5.  Governing Law.  THIS AMENDMENT AGREEMENT AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
-4-

--------------------------------------------------------------------------------

Section 6.  Counterparts.  This Amendment Agreement may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or email
shall be as effective as delivery of a manually executed counterpart hereof.
 
Section 7.  Headings.  Section headings in this Amendment Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Amendment Agreement.


[Remainder of page intentionally blank]
 
-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date first written above.



 
WALGREENS BOOTS ALLIANCE, INC.
   
By:
/s/ George R. Fairweather
   
Name:
George R. Fairweather    
Title:
Executive Vice President and Global Chief Financial Officer

 
[Signature Page – First Amendment]
 

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
as Administrative Agent and a Lender
   
By:
/s/ Takayuki Tomii
   
Name:      Takayuki Tomii
   
Title:         Authorized Signatory

 
[Signature Page – First Amendment]
 

--------------------------------------------------------------------------------

 
HSBC BANK USA, N.A.,
as a Lender
   
By:
/s/ Roderick Feltzer
   
Name:     Roderick Feltzer
   
Title:        Vice President

 
[Signature Page – First Amendment]
 

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
   
By:
/s/ Frances W. Josephic
   
Name:      Frances W. Josephic
   
Title:         Vice President


[Signature Page – First Amendment]
 



--------------------------------------------------------------------------------